OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be reversed, without costs, and the matters remitted to that court for further proceedings in accordance with this memorandum.
In these proceedings, Special Term invalidated the designating petitions of three candidates for the office of President of the New York City Council, finding, among other things, that the cover sheets failed to meet the statutory requirements set forth in Election Law § 6-134 (2). On appeal, the Appellate Division, though entering orders reversing the judgments, stated that it was bypassing “the normal procedure of affirmance and reversal” and simply directed that the candidates be restored to the ballot. There is, however, no predicate for exempting appeals taken in election proceedings from the provisions of CPLR 5522 and 5712 (cf. Matter of Hutson v Bass, 54 NY2d 772).
The failure to predicate its legal determination on any factual setting was error and makes our review impossible. Factual issues are raised, for example, with respect to the sufficiency of notice of objections to a designating petition, the opportunity to prosecute a validation proceeding, waiver, abandonment and estoppel, and several of the challenges appear to rest upon the resolution of disputed questions of fact. Accordingly, the matter should be remitted to the Appellate Division, First Department.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone concur in memorandum.
In each case: Orders reversed, etc.